                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

FRANCISCO CARDENAS and
ELSA CARDENAS,

            Plaintiffs,

v.                                Case No. 8:17-cv-2629-T-33AEP

BANK OF AMERICA, N.A.,

          Defendant.
_____________________________/

                             ORDER

     This matter comes before the Court upon consideration of

Defendant Bank of America, N.A.’s Motion for Summary Judgment

(Doc. # 45), filed on August 31, 2018. Plaintiffs Francisco

Cardenas and Elsa Cardenas responded on October 4, 2018, (Doc.

# 58), and Bank of America has replied, (Doc. # 62). For the

reasons that follow, the Motion is granted, and the case is

dismissed   without   prejudice       for   lack   of   subject   matter

jurisdiction.

I.   Background

     On June 27, 2017, over seventy Plaintiffs sued Bank of

America in one action in the Middle District of Florida.

Torres et al. v. Bank of Am., N.A., No. 8:17-cv-1534-T-26TBM,

(M.D. Fla. June 27, 2017)(Doc. # 1). Plaintiffs Francisco

Cardenas and Elsa Cardenas were two of the many Plaintiffs in


                                  1
the original lawsuit. Plaintiffs alleged Bank of America

(“BOA”) committed common law fraud in its administration of

the Home Affordable Modification Program (“HAMP”). HAMP was

implemented by the federal government in March of 2009, to

help homeowners facing foreclosure. (Doc. # 28 at ¶ 9). BOA

entered into a Servicer Participation Agreement with the

federal government in which BOA was required to use reasonable

efforts to effectuate any modification of a mortgage loan

under HAMP. (Id. at ¶ 10). The federal government, in exchange

for BOA’s participation in HAMP, agreed to compensate BOA for

part of the loss attributable to each modification. (Id. at

¶ 11). Plaintiffs’ claims are all based on their attempts to

secure loan modifications with BOA under HAMP.

     In the original lawsuit, BOA filed a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6), (Torres Doc.

# 12), and Plaintiffs amended their complaint, (Torres Doc.

# 16). Following BOA’s second motion to dismiss, (Torres Doc.

# 17), the presiding judge severed the claims and required

Plaintiffs to sue separately, (Torres Doc. # 19). Plaintiffs

Francisco and Elsa Cardenas filed a separate complaint on

November 3, 2017. (Doc. # 1). Three months later, on March 7,

2018, Plaintiffs filed an Amended Complaint. (Doc. # 28).




                              2
     The     Amended   Complaint     alleges    BOA     committed     four

fraudulent acts: (1) falsely telling Plaintiffs that “in

order to qualify for a HAMP loan modification, they have to

be behind on their mortgage” and failing to tell Plaintiffs

that they could qualify for HAMP if default was reasonably

foreseeable (“HAMP Eligibility Claim”); (2) falsely telling

Plaintiffs    the   requested      supporting   financial      documents

Plaintiffs had submitted to BOA were missing (“Supporting

Documents Claim”); (3) falsely telling Plaintiffs that they

were approved for a HAMP modification and needed to start

making   trial    payments   (“HAMP      Approval   Claim”);    and   (4)

fraudulently      omitting   how     inspection     fees   charged     to

Plaintiffs’      account   would    be    applied     (“Inspection    Fee

Claim”). (Id. at ¶¶ 38, 41, 48, 55).

     BOA moved to dismiss (Doc. # 36), and the Court granted

that motion in part and denied it in part, (Doc. # 40). The

Court dismissed the Supporting Documents Claim, HAMP Approval

Claim, and Inspection Fee Claim with prejudice, but allowed

the HAMP Eligibility Claim to survive. (Id.).

     Regarding the HAMP Eligibility Claim, Plaintiffs allege

that on December 8, 2011, a BOA representative told Plaintiffs

that a modification requires a default. (Doc. # 28 at ¶ 38).

According to Plaintiffs, a modification in fact requires


                                    3
either a default or that default be “reasonably foreseeable.”

(Id.). Allegedly, BOA’s misrepresentation was “specifically

designed by BOA to set Plaintiff[s] up for foreclosure.” (Id.

at    ¶   39).     Plaintiffs   allegedly   relied   on   BOA’s

misrepresentation, stopped paying their mortgage, and “fell

into default status.” (Id. at ¶ 40). They ascribe “the loss

of their home and the equity in that home” to BOA’s alleged

misrepresentation. (Id. at ¶¶ 40, 53).

      BOA moved for summary judgment on August 31, 2018,

arguing, among other things, that Plaintiffs’ claim is barred

by the Rooker-Feldman doctrine. (Doc. # 45). Plaintiffs have

responded, (Doc. # 58), and BOA has replied, (Doc. # 62). The

Motion is now ripe for review.

II.   Discussion

      Bank of America contends that Plaintiffs are trying to

“‘effectively nullify’ the state court foreclosure judgment”

in violation of the Rooker-Feldman doctrine. (Doc. # 45 at

18). As other judges in this District have determined in

nearly identical cases,1 the Court finds that Plaintiffs’

claim is barred by the Rooker-Feldman doctrine.


1 Carmenates v. Bank of America, N.A., 8:17-cv-2635-T-23JSS
(Doc. # 50); Perez v. Bank of America, N.A., 8:17-cv-2623-T-
23JSS (Doc. # 50); Acosta v. Bank of America, N.A., 8:17-cv-
2592-T-23AAS (Doc. # 55); Santos v. Bank of America, N.A.,


                                4
     “Under the Rooker–Feldman doctrine, a district court

lacks jurisdiction over claims ‘brought by state-court losers

complaining   of   injuries   caused      by     state-court   judgments

rendered before the district court proceedings commenced and

inviting   district   court   review       and    rejection    of     those

judgments.’” Valentine v. BAC Home Loans Servicing, L.P., 635

F. App’x 753, 756 (11th Cir. 2015)(quoting Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). “The

doctrine   extends    to   claims       involving    issues    that     are

‘inextricably intertwined with the state court judgment,’

i.e., claims that would ‘effectively nullify’ the state court



8:17-cv-2588-T-23MAP (Doc. # 47); Rodriguez v. Bank of
America, N.A., 8:17-cv-2583-T-23TGW (Doc. # 51); Peralta v.
Bank of America, N.A., 8:17-cv-2580-T-23MAP (Doc. # 56);
Mosquea v. Bank of America, N.A., 8:17-cv-2551-T-23TGW (Doc.
# 46); Rostgaard v. Bank of America, N.A., 8:17-cv-2538-T-
23CPT (Doc. # 57); Diaz v. Bank of America, N.A., 8:17-cv-
2537-T-23MAP (Doc. # 51); Salazar v. Bank of America, N.A.,
8:17-cv-2535-T-23AEP, (Doc. # 50); Blanco v. Bank of America,
N.A., 8:17-cv-2593-T-23JSS (Doc. # 48); Moncada v. Bank of
America, N.A., 8:17-cv-2625-T-23AEP (Doc. # 45); Ruiz v. Bank
of America, N.A., 8:17-cv-2586-T-23TGW (Doc. # 42); Zalazar
v. Bank of America, N.A., 8:17-cv-2603-T-23CPT (Doc. # 48);
Espinel v. Bank of America, N.A., 8:17-cv-2628-T-23JSS (Doc.
# 44); Garcia v. Bank of America, N.A., 8:17-cv-2602-T-23AAS
(Doc. # 46); Gonzalez v. Bank of America, N.A., 5:17-cv-519-
T-23PRL (Doc. # 44); Varela-Pietri v. Bank of Am., N.A., 8:17-
cv-2534-T-23TGW (Doc. # 50); Colon v. Bank of Am., N.A., 8:17-
cv-2548-T-26AAS (Doc. # 30); Clavelo v. Bank of Am., N.A.,
8:17-cv-2644-T-26TGW (Doc. # 29); Guevara v. Bank of Am.,
N.A., 8:17-cv-2550-T-24JSS (Doc. # 36); Rosselini v. Bank of
America, N.A., 8:17-cv-2584-T-24CPT (Doc. # 29).


                                    5
judgment or that would ‘succee[d] only to the extent that the

state court wrongly decided the issues.’” Id. at 756–57

(quoting Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir.

2009)).

     “In deciding this relationship, the court focuses on the

federal claim’s relationship to the issues involved in the

state court proceeding, instead of on the type of relief

sought by the plaintiff.” Velardo v. Fremont Inv. & Loan, 298

F. App’x 890, 892 (11th Cir. 2008). “Notably, the Eleventh

Circuit and many district courts have applied the Rooker-

Feldman doctrine to dismiss actions where a plaintiff was

seeking, in reality, to challenge state-court foreclosure

judgments.” Goldman v. HSBC Bank USA, No. 9:15-CV-80956, 2015

WL 5269809, at *1 (S.D. Fla. Sept. 10, 2015).

     Plaintiffs argue that Nivia v. Nation Star Mortgage,

LLC, 620 F. App’x 822 (11th Cir. 2015), establishes that the

Rooker-Feldman doctrine is inapplicable to this case. (Doc.

# 58 at 8-9). Plaintiffs cite Nivia for the proposition that

“claims under . . . HAMP are not barred by the Rooker-Feldman

doctrine.” (Id. at 8).

     On the contrary, Nivia supports the application of the

Rooker-Feldman   doctrine   to   this   fraud   case.   While   the

Eleventh Circuit held that the HAMP claim was not barred by


                                 6
the Rooker-Feldman doctrine, that was largely due to the

timeline of that case. In Nivia, the plaintiff applied for a

HAMP modification after the state-court foreclosure judgment

was    entered.     As    the   Eleventh    Circuit     explained,      “[t]he

homeowners alleged only that the lenders failed to respond

adequately     to    their      September   2012    request      for   a    loan

modification, which could not have been at issue in the

foreclosure proceeding that concluded in December 2011.”

Nivia, 620 F. App’x at 825. Thus, Nivia does not stand for

the proposition that any claims related to the issuance of

HAMP   modifications        are   not   barred     by   the    Rooker-Feldman

doctrine.

       And, importantly, the Nivia court held that the claim

under Florida’s Deceptive and Unfair Trade Practices Act

(FDUTPA) was barred. For the FDUTPA claim, the plaintiff

homeowners     alleged      the   defendant   lender      “failed      to   help

[them] . . . modify their loan[,] denying them any possibility

to    cure   their   default,      which    constitute[d]        a   deceptive

practice to the public in . . . light of the lenders’ public

representations          that   loan    modifications         were   generally

available.” Id. (internal quotation marks omitted).

       The Eleventh Circuit “construe[d] this allegation to

extend beyond the lenders’ denial of the September 2012 loan


                                        7
modification   request   and   to   include   conduct   before   the

foreclosure judgment.” Id. So, the Eleventh Circuit concluded

that, “[i]n effect, the homeowners’ claim amounts to an

equitable defense to foreclosure that they failed to raise

before the state court,” and that “success on the merits of

the FDUTPA claim would require a determination that the state

court entered the forfeiture judgment ‘wrongly,’ i.e., that

the judgment was legally invalid.” Id.

     Another Eleventh Circuit case supports that the Rooker-

Feldman doctrine bars Plaintiffs’ claim. In the district

court, a plaintiff mortgagor asserted a RICO claim against

the defendant bank that had earlier procured a foreclosure

judgment against the mortgagor in state court. Figueroa v.

Merscorp, Inc., 766 F. Supp. 2d 1305, 1308-25 (S.D. Fla.

2011), aff’d, 477 F. App’x 558 (11th Cir. 2012). The mortgagor

sought “damages arising out of the loss of his home” and

alleged that the bank had committed mail and wire fraud in

its prosecution of the state foreclosure action as part of a

“scheme” to wrongfully obtain foreclosure judgments. Id. at

1311-23.

     The district court dismissed the RICO claim under the

Rooker-Feldman doctrine because that claim was “inextricably

intertwined” with the foreclosure judgment. Id. at 1323-24.


                                8
The   Eleventh    Circuit      affirmed,         writing:    “Figueroa       was    a

state-court loser in his state court foreclosure proceeding.

The   state    court    judgment     formed         the     basis     of    or    was

intertwined      with   the    injury       complained      of   in    Figueroa’s

instant compliant: that ‘he lost his one-half interest in his

property   and     home’      because       of    an   improper       foreclosure

proceeding.” Figueroa, 477 F. App’x at 560.

      And, as the Figueroa decision suggested, the type of

damages sought in a subsequent federal court action are

significant to the Rooker-Feldman analysis. A district court

in the Southern District of Florida explained it this way:

      Plaintiffs essentially seek damages that stemmed
      from the loss of their home. The only way Plaintiffs
      could have been damaged was if the loss of their
      home was wrongful. By entering judgment in favor of
      foreclosure, the state court has determined that
      foreclosure was proper. Were judgment to be entered
      in this case in favor of Plaintiffs, it would
      necessarily follow that the state court foreclosure
      was in error and, as a result, this Court cannot
      grant Plaintiffs their requested relief without
      disturbing the Florida foreclosure judgment.

Goldman, 2015 WL 5269809, at *2. Indeed, “[t]he only way

Plaintiff . . . could have been ‘damaged’ by the loss or

‘illegal      divestment’       of      [his]       home[]       is    if        [the]

foreclosure[] [was] wrongful.” Figueroa, 766 F. Supp. 2d at

1323.




                                        9
     Here,    like    in    Figueroa,    Plaintiffs   allege    a   scheme

designed to facilitate BOA acquiring a foreclosure judgment.

(Doc. # 28 at ¶ 39). And that scheme, consisting of a

misrepresentation concerning HAMP eligibility requirements,

caused Plaintiffs to fall into default and allowed BOA to

then obtain a foreclosure judgment. (Id. at ¶¶ 38-40). As a

result   of    that        misrepresentation    and   the      subsequent

foreclosure judgment, Plaintiffs suffered “the loss of their

home and the equity in that home” — a loss that only occurred

once the foreclosure judgment was entered. (Id. at ¶¶ 40,

53). Because the state court found that the foreclosure

leading to the loss of Plaintiffs’ home was proper, granting

damages for the loss of Plaintiffs’ home suggests entry of

the foreclosure judgment was wrongful.

     “In sum, the fraud claim in this action appears a

circuitous but unmistakable attempt to impugn the validity of

the foreclosure judgment.” Varela-Pietri v. Bank of Am.,

N.A., No. 8:17-cv-2534-T-23TGW, 2018 WL 4208002, at *3 (M.D.

Fla. Sept. 4, 2018). The Court would reach the same conclusion

even if Plaintiffs were unaware of the fraud at the time of

the foreclosure. See Rosselini v. Bank of Am., N.A., 8:17-

cv-2584-T-24CPT (M.D. Fla. Oct. 4, 2018)(Doc. # 29 at 4)(“The

issues of the fraud in this case could have been raised in


                                    10
the   state   court   foreclosure       before   final     judgment    was

entered. It would not change the result that Plaintiff alleges

he did not know or could not have reasonably discovered the

facts he now knows until he retained his attorney in this

case.”). Therefore, the fraud claim is barred by the Rooker-

Feldman doctrine and the case is dismissed without prejudice

for lack of subject matter jurisdiction. See Varela-Pietri,

2018 WL 4208002, at *4 n.6 (“Because of the disposition of

the Rooker-Feldman argument (a subject-matter jurisdiction

defect), the dismissal is without prejudice.”).

      Accordingly, it is

      ORDERED, ADJUDGED and DECREED:

(1)   Defendant Bank of America, N.A.’s Motion for Summary

      Judgment (Doc. # 45) is GRANTED.

(2)   The Clerk is directed to enter a judgment of dismissal

      without prejudice because the Court lacks jurisdiction

      under the Rooker-Feldman doctrine.

(3)   After   entering   judgment,      the   Clerk   is    directed   to

      terminate   all    pending    deadlines     and      motions    and,

      thereafter, CLOSE the case.




                                   11
    DONE and ORDERED in Chambers in Tampa, Florida, this

17th day of October, 2018.




                             12
